Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 18 Sept 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection presented herein. 
Applicant has argued that a decorative film deposited in Wang would not comprise three dimensional modules. A decorative film deposited over the quartz substrate shown in Wang’s Figure 1 would have a uniform thickness that mimics the protrusions of the quarts substrate, which uniform thickness with a protrusion pattern is being interpreted as a thin film comprising a plurality of three dimensional modules. 
Applicant has argued Wang does not teach the dimensions of the modules. Figs. 2 and 3 appear show the dimensions of the quartz substrate with the mask upon it (silica beads) before the dry etching process. Figs. 2 and 3 appear to show a 10 micron scale, and 4-5 silica beads fit within a 10 micron dimension, which allows interstices on the nanoscale. These interstices ultimately make up the protrusions shown in Fig. 1 of Wang via dry etching. Additionally, Wang teaches that their structures are nanostructures. 

Claim Interpretation
Claims 15 and 16 recite that a “ratio … is approximately 1 to 1000.” This is being interpreted as the ratio being anywhere from 1/1 to 1000/1. If Applicant is wishing to claim the ratio as 1 length to 1,000 widths (1/1000) or 1 length to 1,000 distances between modules (1/1000) Applicant will need to clarify the claim language so that interpretation is clear. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 13-16, 18-19, 21-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN106079495A, cited in an IDS submitted 5 December 2019, hereinafter “Wang,” espacenet translation provided previously) in view of Kim et al., Tribology issues in nanoimprint lithography, Journal of Mechanical Science and Technology 24 (2010) 5~12, (NPL copy provided herewith, hereinafter “Kim”). 

Regarding claim 13, Wang teaches a 3D printer comprising: 
a liquid storage tank (page 1 teaches that the membrane taught therein is used to replace prior art membranes at the bottom of liquid storage tanks in additive manufacturing) configured to hold a polymerization liquid; and 
an anti-sticking element (figure 1 shows low surface energy modification layer 3; pages 2-3 teach the reduction in adhesion through the anti adhesion film 3) arranged on a bottom of the liquid storage tank (see Fig. 1 showing 3 deposited on the transparent quartz substrate 1) and in contact with the polymerization liquid (pages 2-3 teaches contact with the liquid), the anti-sticking element being a [polymer] thin film (pages 2 and 4 teach fluorsilane to create the film) 
wherein a three-dimensional part is formed by polymerization (see pages 2-3 teaching that the cured resin is partially in contact with the bottom of the groove) of the polymerization liquid in a vicinity of the bottom of the liquid storage tank, the three-dimensional part directly contacts (see pages 2-3 teaching that the cured resin is partially in contact with the bottom of the groove) with the anti-sticking element, and the anti-sticking element prevents the three-dimensional part from sticking (see pages 2-3 teaching that the adhesion force is reduced) to the bottom of the liquid storage tank
and a width of at least one of the plurality of microscopic three- dimensional modules is in a range from 0.01 um to 10 um (Fig. 2 and 3 of Wang appear to show a 10 micron scale, and 4-5 silica beads fit within a 10 micron dimension, which allows interstices on the nanoscale. Additionally, Wang teaches that their structures are nanostructures).
Wang fails to explicitly teach that the thin film is a polymer thin film. 
Kim teaches that an anti-sticking layer may be provided on top of a mold in order to decrease the adhesion force between the mold and the polymer layers that are peeled from the mold (see page 7 “Methods for controlling the adhesion energy). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the fluorsilane layer of Wang with a PTFE or SAM layer of Kim as Kim teaches both of these reduce the peel force when removing a cured polymer layer, 

Regarding claim 14, Wang teaches wherein the three- dimensional part is separated from the anti-sticking element through movement of the base (the background section teaches the peeling by movement in the z direction of the z direction table) and the three-dimensional part formed between the anti-sticking element and the base (see background, naturally the part is peeled from the base after it is formed, see the background section). 
 Wang fails to explicitly teach wherein an adhesion force between the three-dimensional part and the anti-sticking element is at least 50% less than the adhesion force between the three-dimensional part and a base, 
Wang teaches that because the contact area between the cured part and the membrane is significantly reduced the adhesion force is also significantly reduced (pages 2-3). Thus, the sticking force is a result effective variable dependent upon the amount of contact with the cured part. See MPEP 2144.05.II (teaching routine optimization and result effective variables)).  

Regarding claim 15 and 16 Wang teaches that the microscopic modules are nano structure layers (page 2). Further Wang shows in Fig. 2 and 3 that the interstices between the silica beads used for dry etching would have a length to width ratio in the range of 1 to 1000 or a ratio of a length of at least one of the plurality of microscopic three-dimensional modules to a distance between the at least one of the plurality of microscopic three-dimensional modules and a neighboring microscopic three-dimensional module of approximately 1 to 1000.  


Regarding claim 18, Wang teaches wherein at least one of the plurality of microscopic three-dimensional modules comprises a protrusion structure (see Fig. 1 showing a protrusion structure, a polymer thin film on top would merely be a replica of that) that reduces an area (see last paragraph of page 2 to first paragraph of page 3) of the at least one of the plurality of microscopic three-dimensional modules that is in contact with the polymerization liquid.

Regarding claim 19, Wang teaches wherein a shape of at least one of the plurality of microscopic three-dimensional modules is selected from a group consisting of a cylinder, a cone (see Fig. 1 showing a plurality of protruding cones, which a thin film over top would only be a replica of that), a tower, a boss, and a hole.

Regarding claim 21, Wang teaches wherein the anti-sticking element comprises a fluorine-containing (pages 2 and 4 teach fluorsilane to create the film, Zhu teaches PTFE) polymer thin film.

Regarding claim 22, Wang teaches further comprising a light source (page 1 teaches that the bottom of the tank is configured for light transmission) configured to irradiate the polymerization liquid in the vicinity of the bottom (see last paragraph of page 2 to first paragraph of page 3 teaching the cured resin partially touching the bottom of the tank) of the liquid storage tank to form the three-dimensional part.


.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim, and further in view of Yakubov et al. (US 20160288413 A1, hereinafter “Yakubov”). 

Regarding claim 23, Wang fails to teach wherein the light source is selected from a group consisting of a full spectrum halogen lamp, an ultraviolet light-emitting diode, and a laser diode.
In the same field of endeavor Yakubov teaches that a light source for stereolithography may be LED’s, solid state lasers, a xenon lamp, a mercury lamp, etc. ([0024]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wang and Yakubov. Wang fails to teach what type of light may cure photopolymer resin, thus a person having ordinary skill in the art before the effective filing date would have been motivated to look to Yakubov to find a suitable type of light for resin curing. 

Regarding claim 24, Wang fails to explicitly teach wherein the anti-sticking element is located between the light source and a base, the 3D printer further comprising a driving device configured to move the base in a direction away from the light source to separate the three-dimensional part from the anti-sticking element.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Yakubov and Wang, as Yakubov teaches that the jagged tank structures reduce surface tension (0035), which has been a problem in the prior art. Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742